298 S.E.2d 388 (1983)
STATE of North Carolina
v.
John Heywood FOX.
No. 563A82.
Supreme Court of North Carolina.
January 11, 1983.
Rufus L. Edmisten, Atty. Gen., Raleigh by William H. Borden, Associate Atty., Goldsboro, for the State.
Ellis M. Bragg, Charlotte, for defendant-appellant.
*389 PER CURIAM.
The sole issue presented to this Court is whether the trial court erroneously denied defendant's motion to suppress evidence obtained from an alleged unlawful stop of defendant. The facts necessary for determination of this case are fully and accurately stated in the Court of Appeals' opinion. We have carefully reviewed the majority opinion of the Court of Appeals, the dissent, the briefs and authorities relating to defendant's contentions. We conclude that the result reached by the majority of the panel of the Court of Appeals, its reasoning, and the legal principles enunciated by it are correct.
The decision of the Court of Appeals is affirmed.
AFFIRMED.